Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 1 of 8




                     EXHIBIT “A”
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                                                                                               INDEX NO. 160836/2018
NYSCEF DOC. NO. 1                Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 2 of 8NYSCEF: 11/20/2018
                                                                                     RECEIVED




             SUPREME                   COURT                 OF THE            STATE               OF NEW                   YORK
                                                                                                                                                           Index              No.:
             COUNTY                  OF          NEW YORK
                                                                                                                                                           Date              Purchased:
             --------------------------------------------------X
                                                                                                                                                           SUMMONS
             SKENDER                   BEGANI,
                                                                                                                                                           Plaintiff              designates                NEW
                                                                                                                                                           YORK                 County             as the         place        of
                                                                                                Plaintiff,
                                                                                                                                                           trial.

                                                              -against-
                                                                                                                                                           The          basis         of venue              is:
                                                                                                                                                           Location                   of Accident
           MARRIOTT                         INTERNATIONAL                                INC.        D/B/A
           COURTYARD                               BY MARRIOTT,
                                                                                                                                                           Accident                   location:
                                                                                                                                                                             35™
                                                                                                Defendant.
                                                                                                                                                           71         W                    ST.,    New            York
                                                                                                                                                           NY           10001

           -----------------------------------------X
                                                                                                                                                           County               of New             York



      To        the      above                  named          Defendants:



                      You            are          hereby            summoned                       to    answer             the      complaint              in        this      action,           and     to      serve        a copy       of

      your        answer,            or,        if the    complaint            is not      served            with         this     summons,                to     serve          a notice           of    appearance                 on   the
      Plaintiff          s attorneys                within        twenty          days     after        the        service         of this         summons,                   exclusive             of the         day        of service,
      where           service              is     made       by     delivery             upon           you         personally                 within           the          state,         or,    within           30        days      after
       completion               of     service            where         service          is made             in     any      other       manner.                 In     case          of    your        failure          to    appear       or

      answer,          judgment                   will    be taken         against          you         by        default         for    the      relief        demanded                    in the       complaint.


      Dated:                           NEW               YORK,          NEW YORK
                                       November                   19,   2018




                                                                                                         ANDREW                         PA       K,      ESQ.
                                                                                                         LAW              OFFICES                 OF ANDREW                                PARK,          P.C.
                                                                                                         Attorneys                 for       Plaintiff

                                                                                                         SKENDER                        BEGANI
                                                                                                         450         Seventh             Avenue
                                                                                                         Suite            1805
                                                                                                         New          York,             New       York          10123
                                                                                                         212-239-3680




                                                                                                                   1 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                      INDEX NO. 160836/2018
NYSCEF DOC. NO. 1          Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 3 of 8NYSCEF: 11/20/2018
                                                                               RECEIVED




      TO:


      MARRIOTT             INTERNATIONAL        INC.
       1040   Fernwood       Road,
      Bethesda,       MD    20817


      COURTYARD              BY      MARRIOTT
      71    W 35d1    St
      New     York,    NY    10001




                                                       2 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                                                         INDEX NO. 160836/2018
NYSCEF DOC. NO. 1             Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 4 of 8NYSCEF: 11/20/2018
                                                                                  RECEIVED




          SUPREME              COURT               OF THE            STATE              OF      NEW YORK
          COUNTY              OF     NEW YORK
          ___________________________________--------------------X


                                                                                                                                          Index         No.:
          SKENDER              BEGANI,


                                                                                   Plaintiff,


                                                     -against-                                                                            VERIFIED                       COMPLAINT

          MARRIOTT                  INTERNATIONAL                           INC.         D/B/A
          COURTYARD                    BY      MARRIOTT,


                                                                                   Defendant.


          _______________________________________-----------X

                 Plaintiff,          SKENDER                  BEGANI,                   by      his    attorneys,        LAW          OFFICES             OF       ANDREW                PARK,


      P.C.,   complaining              of    the     Defendants,             respectfully                alleges,      upon    information          and        belief:


                                                            AS AND             FOR           THE         FIRST         CAUSE          OF ACTION


                 1.            On      or     about         November               5,    2018,          Plaintiff,       SKENDER                 BEGANI,             was,     and      still          is    a


                               resident         of the        County         of    Queens,             State     of New       York.


                2.             At    all     a time        herein        mentioned,               Defendant,           MARRIOTT                  INTERNATIONA                       INC,


                               (hereinafter             referred          to as "Marriott"),                   was     a Delaware        business          corporation          with       its


                               principal           place      of    business            in the        state    of Maryland.


                3.              At     all     times        herein         mentioned,                 Defendant,           MARRIOT,               was      and      is   authorized              to        do


                                business             in the      state     of New            York       and     is doing      business       in the       state    of New       York.


                4.             At    all     times      herein       mentioned,                 Defendant,             COURTYARD                  BY      MARRIOT               (hereinafter


                               referred         to as "PREMISES")                            was       and     still   is a hotel     property      located          in New      York,            New


                               York.




                                                                                                      3 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                 INDEX NO. 160836/2018
NYSCEF DOC. NO. 1   Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 5 of 8NYSCEF: 11/20/2018
                                                                        RECEIVED




             5.      Thatatalltimeshereinafter,defendantMARRIOTTitselforthroughasubsidiaryowned


                     thePREMISES.


             6.      Atalltimeshereinmentioned,Defendant,MARRIOTT,expectedorshouldreasonably


                     haveexpecteditsactsandbusinessactivitiestohaveconsequenceswithintheStateof



                     NewYork.


             7.      That         on       or   about     the   November            5,      2018,    Defendant,   MARRIOTT,              owned         the


                     PREMISESlocatedat71W35™St,NewYorkNY10001.


             8.      Atalltimeshereinmentioned,Defendant,MARRIOTT,byitsagents,servantsand/or


                     employeesmaintainedtheaforesaidPREMISES


             9.      At     all        times     herein     mentioned,           Defendant,          MARRIOTT,        operated     the     aforesaid


                     PREMISES.


             10.     At     all        tines    herein     mentioned,          Defendant,           MARRIOTT,       controlled     the     aforesaid


                     PREMISES.


             11.     At     all        times     herein     mentioned,          Defendant,           MARRIOTT,       managed       the     aforesaid


                     PREMISES.


             12.     At     all    times        herein    mentioned,           Defendant,           MARRIOTT,      maintained      the     aforesaid


                     PREMISES.


             13.     Atalltimeshereinmentioned,Defendant,MARRIOTT,repairedtheaforesaidpremises.


             14.     At     all    times        herein     mentioned,           Defendant,           MARRIOTT,      inspected      the     aforesaid


                     PREMISES.




                                                                           4




                                                                           4 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                                                                            INDEX NO. 160836/2018
NYSCEF DOC. NO. 1   Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 6 of 8NYSCEF: 11/20/2018
                                                                        RECEIVED




             15.     On      or about             November                 5, 2018,               the        Defendant,                MARRIOT,                   owned,           operated,           controlled,


                     managed,                maintained,                   repaired,                       supervised,                 inspected,           constructed,                 and      installed            the


                     aforesaid             PREMISES,                       in        its     hazardous                 and       dangerous            condition.


             16.     At     all    times          herein         mentioned,                       Defendant,                  MARRIOTT,                      failed         to     abate       said    dangerous


                     condition.


             17.     At     all    times          herein         mentioned,                       Defendant,                  MARRIOTT,                      failed        to      abate       said    dangerous


                     defect.


             18.     On or about                November               5, 2018,                   the        Plaintiff,          SKENDER                   BEGANI,                 was      lawfully         present


                     on     the     PREMISES                      located                  at 71        W 35TH             street,        New        York,        NY          10001.


             19.     On      or      about         November                     5,     2018,               while          Plaintiff,           SKENDER                    BEGANI,                was        lawfully


                     about         the     aforesaid             PREMISES,                                 where          Plaintiff          was     descending                  the     staircase        from         the


                     roof      and       slipped           and      fell        down              several            steps,         landing         on the        floor       rising,       causing          injuries


                     to the        Plaintiff.


            20.      Said         occurrence               was      due          to        the     carelessness,                      recklessness            and         negligence             of    Defendant


                     in the        ownership,               operation,                     management,                      control,           supervision,               inspection,            maintenance,


                     construction                 and      repair      of the                above            described,               and     through        no      fault       or lack        of care       on the


                     part     of    Plaintiff,           SKENDER                            BEGANI.


            21.      The     above         mentioned                 occurrence,                        and      the      results        thereof,          were     caused             by the joint,          several


                     and      concurrent                 negligence                    of        the        Defendant                 and/or        said     Defendant's                   agents,       servants,


                     employees                  and/or           licensees                   in        the       ownership,                  operation,            management,                    supervision,


                     maintenance                  and      control           of the               aforesaid               cart      at the      aforementioned                     premise.


            22.      As     a result         of    the     foregoing,                      Plaintiff,              SKENDER                     BEGANI,              was          severely        injured.




                                                                                                       5




                                                                                                       5 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                                                                       INDEX NO. 160836/2018
NYSCEF DOC. NO. 1         Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 7 of 8NYSCEF: 11/20/2018
                                                                              RECEIVED




                   23.        This      action         falls     within            one   or more            of the        exceptions             of Article            16 of the            CPLR.,             §§1600


                              through           1603.


                   24.        That      by      reason          of    the      foregoing,            Plaintiff,            SKENDER                  BEGANI,                  was       caused             to    sustain


                              serious         injuries          and       to    have     suffered            pain,         shock          and     mental        anguish;             that     these            injuries


                              and    their       effects         will         be permanent;                 and     as a result            of     said     injuries,         Plaintiff,         SKENDER


                              BEGANI,                  has       been          caused        to    incur,          and      will       continue          to   incur,         expenses               for        medical


                              care      and     attention;              and,       as a further          result,          Plaintiff,        SKENDER                    BEGANI,                was,             and   will


                              continue           to be,        rendered             unable        to perform               Plaintiffs           normal         activities            and     duties            and   has


                              sustained           a resultant               loss     therefrom.


                   25.        That      as a result             of      the     foregoing,             Plaintiff           was         damaged           in   the      sum      of     FIVE          MILLION


                              ($5,000,000.00)                    DOLLARS.


                              WHEREFORE,                              Plaintiff,             SKENDER                       BEGANI,                  demands             judgment                against               the


      Defendants         in   the    sum         of    FIVE           MILLION                 ($5,000,000.00)                      DOLLARS,                   together           with         the         costs      and


      disbursements           of this     action.


      Dated:                  New       York,         New        York
                              November                19,      2018



                                                                                             Yours,          etc.




                                                                                             ANDREW    PARK,   ESQ.
                                                                                             LAW OFFICES     OF ANDREW                                              PARK,            P.C.
                                                                                             Attorneys              for     Plaintiff
                                                                                             SKENDER                     BEGANI
                                                                                             450       Seventh            Avenue
                                                                                             Suite        1805
                                                                                             New        York,        New           York         10123
                                                                                             212-239-3680




                                                                                                   6




                                                                                                     6 of 7
FILED: NEW YORK COUNTY CLERK 11/20/2018 11:36 AM                                                                                                                                    INDEX NO. 160836/2018
NYSCEF DOC. NO. 1                Case 1:18-cv-12000-ALC Document 1-1 Filed 12/19/18 Page 8 of 8NYSCEF: 11/20/2018
                                                                                     RECEIVED




                                                                            ATTORNEY'S                         VERIFICATION


                      ANDREW                   PARK,           an     attorney           duly      admitted             to practice          before     the    Courts      of the       State   of New



       York,         affirms        the      following         to     be true       under         the    penalties           of perjury:            I am an attorney            at    LAW

       OFFICES                 OF     ANDREW                  PARK,              P.C.,      attorneys            of record         for     Plaintiff,         SKENDER               BEGANI.           I


       have      read      the      annexed          SUMMONS                      AND           VERIFIED                  COMPLAINT                     and    know       the   contents        thereof,


       and     the     same       are     true     to my       knowledge,                 except        those       matters           therein       which      are    stated    to be      alleged


       upon      information                 and   belief,         and      as to those           matters          I believe          them      to be true.          My   belief,      as to those


       matters         therein        not      stated    upon          knowledge,                is based         upon       facts,      records,       and     other     pertinent



       information               contained          in my          files.


                       This      verification            is made            by    me because                Plaintiff        is not      presently          in the    county         wherein      I


      maintain           my       offices.




      DATED:                         New         York,       New         York
                                     November                19,    2018




                                                                                                   AN            EW        PARK,          ESQ.




                                                                                                        7




                                                                                                        7 of 7
